Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-13.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, there is insufficient antecedent basis for the terminology “the complimentary support profilings“.  It is not clear if these are distinct from the support profilings introduced in claim 1.  Appropriate correction is required.
Claims dependent upon the claims rejected above are rejected for the above reasons as they do not remedy the deficiency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 60101990 to Loughnane.
With regard to claim 1, a rear carrier system for a motor vehicle having two carrier receivers (1d, 1g, fig. 1) which are fixed to the vehicle, and having two carrier profiles (3,4, figs. 2-4) which are provided on vehicle-side end regions in each case with a fastening profiling (131, 141, figs. 1-4) in a ready-for-operation mounted state each carrier profile being releasably fastened thereby to the assigned carrier receiver; wherein each carrier profile (3, 4) is provided at a distance from the fastening profile (figs. 1-4) with a support profiling (5, 6, figs. 7-8); wherein in the ready-for-operation mounted state of the carrier profiles (3, 4), the support profiles (5, 6) are positively supported against one another (5 & 6 are supported against one another via 2, fig. 7).
With regard to claim 4, wherein each carrier profile (3, 4) is of one-part or multi-part design (figs. 2-4).
With regard to claim 5, wherein in the ready-for-operation mounted state the two support profilings (5, 6) of the carrier profiles (3, 4) form a carrier portion for holding at least one functional component of the rear carrier system (see figs. 2, 15)
Allowable Subject Matter
Claims 2-3, 6, 8, 10-13, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9, appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

12/12/2022